Citation Nr: 1443490	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967 and received the combat infantry badge (CIB) for his combat service during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

The Board remanded this matter for further development in February 2014.  That development was completed and the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss at least as likely as not is causally or etiologically related to military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded VA audiological examinations in July 2010 and June 2011, both conducted by the same examiner.  At the June 2011 examination, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
50
55
LEFT
2
25
20
40
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The Veteran thus has a hearing loss disability for VA service connection purposes.  See 38 C.F.R. § 3.385 (2014).  

The Veteran's DD Form 214 indicates that the Veteran's military occupational specialty (MOS) during active duty was light weapons infantryman, and that he received the CIB for his combat service in the Vietnam War.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Duty MOS Noise Exposure Listing notes noise exposure as highly probable for light weapons infantryman.  As the Board finds the Veteran to be a combat veteran whose assertions of acoustic trauma from combat are consistent with the time, place, and circumstances of such service, the Veteran is thus presumed to have sustained acoustic trauma in service.  The first two elements of service connection are therefore met, and the question remaining is whether there is a nexus between the current hearing loss disability and the in-service acoustic trauma. 

At the June 2011 VA examination, the Veteran reported military noise exposure from mortars and small arms fire.  He also noted post-service noise exposure from occasional hunting.  The examiner found that the Veteran has bilateral moderate high frequency hearing loss with excellent speech recognition.  He opined that it is not as likely as not that the Veteran's current hearing loss is related to military service because at the time of the separation physical, the Veteran had an audiological evaluation that indicated "hearing well within normal limits."  The examiner also reasoned that current research does not support the concept of delayed onset of hearing loss due to noise exposure.

Service treatment records associated with the claims file include entrance and exit audiograms.  An April 1965 pre-induction audiogram recorded pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
-10  (5)
-10  (0)
-10  (0)
-10  (0)
-10  (-5)
-5  (5) 
LEFT
-10  (5)
-10  (0)
-10  (0)
-5  (5)
-10  (-5)
 0  (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The audiological evaluation completed during the Veteran's separation physical in June 1967, shows pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5  (20)
0  (10)
0  (10)
 /
10  (15)
  /
LEFT
5  (20)
5  (15)
-5  (5)
 /
10  (15)
   /

The Board remanded this matter in February 2014 to obtain a supplemental etiological opinion which discussed the significance of the downward shift in hearing acuity documented in the service treatment records.

Pursuant to the Board's February 2014 remand instructions, the examiner provided an addendum to his medical report, in March 2014.  The examiner noted the difference between the 1965 pre-induction and 1967 separation audiograms, and stated that it is commonly accepted that variation of pure tone responses do not always reflect changes in hearing, and that they can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise and equipment issues.  Therefore, he concluded, pure tone differences when comparing entry and exit hearing tests do not always reflect hearing loss, and the fact that the audiometric thresholds at separation show hearing well within normal limits do not indicate the onset of hearing loss.  The examiner also referenced the Institute of Medicine's (IOM) report, Noise and Military Service-Implications for Hearing Loss and Tinnitus, for the position that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after exposure.  He quoted the IOM report as stating: "There is not sufficient evidence . . . to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure . . . . [B]ased on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner also commented upon the June 1967 service treatment record noting otitis externa, resolving.  He stated that there was no indication of further complications and no related complaints at separation.  While the examiner did not restate his opinion, given that the March 2014 addendum was provided by the same examiner who conducted the June 2011 examination, it is logical to conclude that the examiner's opinion remained unchanged, given that the addendum report fully supports and logically leads to the same conclusion: that the Veteran's bilateral hearing loss less likely than not is etiologically related to service.

The Board finds that the opinion provided by the VA examiner should be afforded little probative weight, as the rationale and conclusions provided are general in nature and do not specifically address this particular Veteran's situation.  While it may be commonly accepted in the medical community that variation of pure tone responses "do not always reflect changes in hearing," and that "variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise and equipment issues," the examiner provided no explanation for why he would conclude that one of these other explanations was more likely the cause of the documented downward shift rather than a decline in hearing acuity.  Additionally, the examiner's statement that audiometric thresholds at separation show hearing well within normal limits does not seem to account for the 20 decibel measurements for both ears documented at the 500 Hertz pure tone threshold.   Certain medical treatises define the threshold for normal hearing as zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The separation audiometric findings at 500 Hertz would not seem to be "well within normal limits," and can more accurately be described as borderline.   

The Board could remand the case for another opinion on the matter.  However, given the threshold shift in service, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the likelihood of a connection between the Veteran's current hearing loss and noise exposure in service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  Because the VA examiner did not address this question, and because the Veteran had excessive noise exposure in service, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely that the Veteran's hearing loss in this case is the result of noise exposure in service as it is the result of any other cause or factor including presbycusis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability; the Veteran experienced excessive noise exposure during active duty; audiometric evaluations in service demonstrate threshold shifts between induction into active service and separation therefrom that are consistent with a decrease in hearing acuity; and, resolving reasonable doubt in favor of the Veteran, his current hearing loss is as likely the result of in-service noise exposure as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Therefore, the Board concludes that service connection for hearing loss is not warranted, and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


